UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 99-31297
                          Summary Calendar


                          DENNIS HELMINGER,

                                                Plaintiff-Appellant,


                                VERSUS


               U-HAUL COMPANY OF KENTUCKY, INC; ET AL,

                                                          Defendants,

               REPUBLIC WESTERN INSURANCE COMPANY;
U-HAUL COMPANY OF TENNESSEE, INC; U-HAUL COMPANY OF NEVADA, INC,

                                                Defendants-Appellees.




           Appeal from the United States District Court
        For the Eastern District of Louisiana, New Orleans
                            (97-CV-856-F)
                            July 11, 2000
Before SMITH, BARKSDALE and PARKER, Circuit Judges.

PER CURIAM:*

      Dennis Helminger appeals the summary judgment for defendants

in this personal injury case.    We affirm.

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  1
     On January 8, 1997, Helminger rented a truck from a U-Haul

dealer in Las Vegas, Nevada to move his personal belongings from

Las Vegas to New Orleans, Louisiana.     On January 12, 1997, cold

temperatures caused sleet to accumulate on the windshield of the U-

Haul truck.   Helminger attempted to clear the ice by operating the

windshield washer and wipers. When that plan failed, he stopped at

a convenience store and purchased de-icing fluid which he poured

directly   onto   the    windshield.    He   continued   his   trip.

Approximately thirty minutes later, the windshield again became

obscured with ice.      Helminger pulled onto the shoulder of I-10

outside of Ozier, Texas to apply more de-icing fluid to the

windshield.   As he was getting out of the vehicle, he fell.    The

truck, parked on an icy incline, slid forward and crushed his legs.

     Helminger brought a diversity action in Louisiana federal

court against U-Haul of Tennessee, Inc., U-Haul of Nevada, Inc. and

Republic Western Insurance Company (collectively “U-Haul”) alleging

that the truck’s windshield washer/wiper system was defective and

improperly maintained and that the plaintiff was not properly

advised how to operate the vehicle.      The defendants moved for

summary judgment asserting that there was no evidence to support

Helminger’s claim that the defective windshield washer/wiper system

was the legal cause of his injuries.

     The district court, applying Louisiana’s choice of law rules,

determined that Louisiana negligence law applied to this suit.

Based on undisputed facts in the record, the district court agreed

                                  2
with U-Haul that the allegedly defective windshield washer/wiper

was not the legal cause of Helminger’s injuries and granted summary

judgment for defendants.

     Assuming, without deciding, that Helminger is correct that

Nevada rather than Louisiana law applies, we must nevertheless

affirm the summary judgment. Under Nevada tort law, Helminger must

prove that the defect in the truck was a substantial factor in

causing the injury.   See Price v. Blaine Kern Artista, Inc., 893

P.2d 367, 370 (Nev. 1995).   The Nevada Supreme Court goes on to

explain that in answering the “substantial factor” question we must

focus on the foreseeability of the kind and degree of the harm the

plaintiff claims was caused by the defect.    See id.

     On the undisputed record, it was not foreseeable that the

truck’s worn wiper blades and inoperable washer mechanism would be

a factor in Helminger falling under the truck and being crushed as

the truck slid down an ice covered incline.    We therefore affirm

the district court’s summary judgment for defendants.

     AFFIRMED.




                                3